Order, Surrogate’s Court, New York County (Kristin Booth Glen, S.), entered on or about August 13, 2009, which dismissed the petition to revoke letters testamentary issued to respondent, unanimously affirmed, without costs.
Petitioner failed to show that respondent caused harm to the estate (see SCPA 711 [2]; Matter of Jordan, 52 AD3d 328, 329-330 [2008]).
The statements in the Surrogate’s order that petitioner challenges are supported in the record, and the Surrogate stated that she had reviewed all the papers and exhibits that were submitted.
Petitioner’s temporary residence in the decedent’s apartment to care for her while paying rent on his own apartment and his trip to Sweden to dispose of her ashes were voluntary and not authorized by respondent; thus, the expenses he incurred are not reimbursable by the estate. Concur — Tom, J.P., Andrias, Saxe, Freedman and Manzanet-Daniels, JJ.